DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See Pre-Grant Publication US 20200132204 A1, for paragraph numbering.


Response to Amendment
The amendment filed on June 21, 2022 has been entered. Claim(s) 1-16, 31, and 34-36 have been cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-21, 26-28, 30, 33, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI (US 20070006602, hereinafter HAYASHI) in view of FERRERO (EP 1944535, hereinafter FERRERO) .
Regarding claim 17, HAYASHI discloses:
A valve assembly (8,9) for a refrigerant circuit, comprising:
precisely two valves (8, 9), which each have … a control element and an actuator (8a, 9a) for adjusting the associated valve,
wherein a first … valve (8), … permits flow alternately through two connectors of the three connectors and blocking of one connector of the three connectors or flow simultaneously through the three connectors,
wherein a second … valve (9), … permits flow alternately through two connectors of the three connectors and blocking of one connector of the three connectors or blocking of the three connectors …
wherein during a cooling operation mode (FIG. 2), switching of the first valve (represented by 8) connects a condenser (3) to a high-pressure side of a compressor (1), flowing the condenser, and switching of the second valve (represented by 9) connects an indirect condenser (6) to a suction side of the compressor, whereby blocking by the first valve causes the indirect condenser to be aspirated, and
wherein during a heating operation mode, switching of the first valve (represented by 8) connects the indirect condenser (6) to the high-pressure side of the compressor, flowing the indirect condenser, and switching of the second valve (represented by 9) connects the condenser (3) to the suction side of the compressor.
HAYASHI lacks ball valves.
Regarding claim 17, FERRERO teaches: a valve assembly (53) for a refrigerant circuit, comprising:
precisely two ball valves (11, 9), which each have a ball as a control element and an actuator (55) for adjusting the associated ball,
wherein the two ball valves are each embodied as three-way valves, which can have bidirectional through flow, having three connectors,
wherein a first ball of a first ball valve (11) has a T-shaped hole (FIGS. 3A-3F), which permits flow alternately through two connectors of the three connectors and blocking of one connector of the three connectors or flow simultaneously through the three connectors,
wherein a second ball of a second ball valve (9) has an L-shaped hole (FIGS. 3A-3F, every T has an L-shape), which permits flow alternately through two connectors of the three connectors and blocking of one connector of the three connectors or blocking of the three connectors.
HAYASHI discloses three way valves for use as a refrigerant flow adjuster, but HAYASHI does not describe the type of valves used. It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine HAYASHI with the teachings of FERRERO to provide three-way ball valves, as ball valves are well known to provide a tight seal throughout their service life, quickly cycle between states, are well suited for small diameter conduits, and are durable and robust.

Regarding claim 18, HAYASHI as modified teaches the limitations of claim 17. FERRERO additionally teaches:
wherein the two ball valves (11, 9) each have a valve block (13, 13) having flow ducts, in which the connectors are formed and the balls are mounted in a rotationally movable manner.

Regarding claim 19, HAYASHI as modified teaches the limitations of claim 17. HAYASHI additionally teaches:
wherein a first connecting block (8’s block) having a first connecting part (8 and 5 are fluidly connected) connects (via 12 and 14) a second connector (A1) of the first ball valve (8) to a second connector (B2) of the second ball valve (9), and a second connecting block (9’s block) having a second connecting part (passages containing fluid through 8, 6, and 9) connects a third connector (C1) of the first ball valve to a third connector (C2) of the second ball valve (9).


    PNG
    media_image1.png
    440
    620
    media_image1.png
    Greyscale


Regarding claim 20, HAYASHI as modified teaches the limitations of claim 17. HAYASHI additionally teaches:
wherein, during a filling (when 8 connects 1, 3, and 6; and 9 connects 4 and 1) or flushing operation (when 8 connects 1 and 3; and 9 connects 4 and 6), switching of the first valve (8) connects both the condenser (3) and the indirect condenser (6) to the high-pressure side of the compressor (1) and blocking by the second valve (9) prevents aspiration of both the condenser and the indirect condenser.

Regarding claim 21, HAYASHI as modified teaches the limitations of claim 19. HAYASHI additionally teaches:
wherein a first connector (A1) of the first ball valve (8) is connected to a first fluid connector (conduit 1 to 8) of the valve assembly and a first connector (A2) of the second ball valve (9) is connected to a second fluid connector (conduit 9 to 1) of the valve assembly, and the first connecting part (8 and 5 are fluidly connected) has a third fluid connector (conduit from 8 to 3) of the valve assembly and the second connecting part has a fourth fluid connector (8 is flowing to 14 and 14 is flowing to 6 and 9) of the valve assembly.

Regarding claim 26, HAYASHI as modified teaches the limitations of claim 17. FERRERO additionally teaches:
wherein the second ball (within 9) has two half holes (FIG. 3A).

Regarding claim 27, HAYASHI as modified teaches the limitations of claim 26. FERRERO additionally teaches:
wherein the axes of the two half holes (FIG. 3A; within 9) are perpendicular (FIG. 3A) to one another and meet in the ball center.

Regarding claim 28, HAYASHI as modified teaches the limitations of claim 21. HAYASHI as modified additionally teaches:
wherein the second ball (within HAYASHI 9) has two half holes (FERRERO FIG. 3A),
wherein the second ball (within HAYASHI 9) connects the first connector to the second connector and blocks the third connector in a first switch position (system cycles from 1 to 8 to 14 to 12 to 6 to 9) of the second ball valve (HAYASHI 9) and blocks the first connector and the second connector and the third connector in a second switch position (no flow through 9) of the second ball valve (HAYASHI 9) and
connects the first connector to the third connector and blocks the second connector in a third switch position of the second ball valve (HAYASHI 9).

Regarding claim 30, HAYASHI as modified teaches the limitations of claim 17. HAYASHI additionally teaches:
wherein a first fluid connector (conduit from 1 to 8) of the valve assembly (represented by 8, 9) is connected to the high-pressure side of the compressor (1),
a second fluid connector (conduit from 9 to 1) of the valve assembly is connected to the suction-pressure side of the compressor,
a third fluid connector (conduit from 8 to 3) of the valve assembly is connected to the condenser (3), and
a fourth fluid connector (conduit from 8 to 6) of the valve assembly is connected to the indirect condenser (6).

Regarding claim 33, HAYASHI as modified teaches the limitations of claim 18. HAYASHI additionally teaches:
	wherein a first connecting block (8’s block) having a first connecting part connects a second connector (B1) of the first ball valve (8) to a second connector (B2) of the second ball valve (9), and
	a second connecting block (9’s block) having a second connecting part connects a third connector of the first ball valve (8) to a third connector of the second ball valve (9).

Regarding claim 37, HAYASHI as modified teaches the limitations of claim 18. FERRERO additionally teaches:
wherein the valve blocks (13, 13) are formed as manifolds (FIG. 2 is a distribution of valves and thus a manifold) in which the flow ducts and the connectors are formed

Regarding claim 38, HAYASHI as modified teaches the limitations of claim 19. HAYASHI additionally teaches:
wherein the first connecting block (8’s block) is formed as a first manifold (first configuration of valve orientations) in which the first connecting part (see FIG. 1 illustration above) is formed and the second connecting block (9’s block) is formed as a second manifold (second configuration of valve orientations) in which the second connecting part (see FIG. 1 illustration above) is formed.

Regarding claim 39, HAYASHI as modified teaches the limitations of claim 20. HAYASHI additionally teaches:
wherein the shared fluid block (see FIG. 1 illustration above) is formed as a manifold (FIG. 1 is a distribution of valves and thus a manifold) in which the flow ducts, the connectors, the first connecting part, and the second connecting part are formed.

Claim(s) 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI in view of FERRERO, further in view of ZHENHUA FENG (US 20180259076, hereinafter FENG).
Regarding claim 22, HAYASHI as modified teaches the limitations of claim 17. HAYASHI lacks a ball with two half holes and one through hole.
FENG (FIG. 3) teaches:
a ball has two half holes (see FIG. 3D illustration below) and one through hole (see FIG. 3D illustration below).

    PNG
    media_image2.png
    282
    398
    media_image2.png
    Greyscale

FENG (¶ 9) employs a ball with four openings, a pair of half holes and a through hole, to provide a relief valve to a valve that only has three openings.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine HAYASHI and FERRERO with the teachings of FENG to employ a ball with four openings, a pair of half holes and a through hole, to provide a relief valve to a valve that only has three openings.

Regarding claim 23, HAYASHI as modified teaches the limitations of claim 22. FENG additionally teaches:
wherein the axes of the two half holes and the through hole are each perpendicular (FIGS. 3A-3D) to one another and meet in the ball center.
The FENG figures using the four opening ball valve have fluid connections that are visually perpendicular to each other, and while not to scale the fluid connection perpendicularity suggests to one skilled in the art that the fluid connections and therefore the ball holes are also perpendicular to one another.

Regarding claim 24, HAYASHI as modified teaches the limitations of claim 21. HAYASHI additionally teaches:
wherein (see FIG. 1 illustration above) the first ball connects the first connector to the second connector and blocks the third connector in a first switch position of the first ball valve (8) and (see FIG. 1 illustration above) connects the first connector to the second connector and to the third connector in a second switch position of the first ball valve (8) and (see FIG. 1 illustration above) connects the first connector to the third connector and blocks the second connector in a third switch position of the first ball valve (8).


HAYASHI lacks a ball having two half holes and one through hole.
FENG teaches:
	a ball having two half holes (see FIG. 3D illustration above) and one through hole (see FIG. 3D illustration above).
FENG (¶ 9) employs a ball with four openings, a pair of half holes and a through hole, to provide a relief valve to a valve that only has three openings.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine HAYASHI and FERRERO with the teachings of FENG to employ a ball with four openings, a pair of half holes and a through hole, to provide a relief valve to a valve that only has three openings.

Regarding claim 25, HAYASHI as modified teaches the limitations of claim 24. FENG additionally teaches:
wherein the first ball valve has compensation means (handles 2J and 2K), which provide a defined minimum flow cross section (zero continuous fluid flow) for the fluid flow during a switchover procedure (¶ 9 cleaning dirt out of the system) between two switch positions.


Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI in view of FERRERO further in view of TSCHISMAR (US 20140053584, hereinafter TSCHISMAR).
Regarding claim 29, HAYASHI as modified teaches the limitations of claim 17. FERRERO lacks a motor vehicle.
TSCHISMAR teaches:
A motor vehicle comprising a refrigerant circuit with the valve assembly according to claim 17, with first valve (31) and second valve (38).
It has been held that where there exists an art recognized suitability for an intended purpose that it is obvious to apply the known means to the known purpose. MPEP 2144.07. In this instance, HAYASHI provides a refrigeration system for a refrigerator. Merely applying the known HAYASHI refrigeration system to the known purpose of two three way valves operable to control the flow of refrigerant from a compressor to multiple heat exchangers is prima facie obvious yielding predictable results.


Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI in view of FERRERO, further in view of BLATCHFORD (US 2713250, hereinafter BLATCHFORD).
Regarding claim 32, HAYASHI as modified teaches the limitations of claim 17. HAYASHI as modified teaches two ball valves changing position but is silent as to a particular sequence.
Regarding claim 32, BLATCHFORD teaches: (Col. 1: 25-27; 30-32) that for reversing the functions of an evaporator and a condenser a three-way valves are used to connect the condenser and evaporator alternatively to the compressor’s suction and discharge. For efficient (Col. 1: 39-45) evaporator-condenser reversal the valves need to be opened, closed, or reversed, in the proper sequence and time intervals to permit proper system loading and unloading by the valves.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine HAYASHI and FERRERO with the teachings of FERRERO to operate the valves in a particular sequence to permit proper system loading and unloading by the valves.



Response to Arguments
Applicant's Arguments filed June 21, 2022 with respect to the amendments of claims 17-30, 32-33 and 37-39 overcoming the prior rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of HAYASHI and FERRERO.

Regarding page 10, ¶ 2, Applicant Argues that FERRERO lacks “wherein, during a cooling operating mode, switching of the first valve connects a condenser to a high-pressure side of a compressor, flowing the condenser, and switching of the second valve connects an indirect condenser to a suction side of the compressor, whereby blocking by the first valve causes the indirect condenser to be aspirated, and wherein, during a heating operating mode, switching of the first valve connects the indirect condenser to the high-pressure side of the compressor, flowing the indirect condenser, and switching of the second valve connects the condenser to the suction side of the compressor, whereby blocking by the first valve causes the condenser to be aspirated.” In response, this argument is moot as FERRERO is not relied upon to teach these limitations.

Regarding page 11, ¶ 1, Applicant Argues that FERRERO “fails to teach or suggest an arrangement having the functionality of the present invention which utilizes two ball valves embodied as 3-way valves.” In response, a 3-way valve is a valve that has three ports; a valve where only 3 ports are used; and a valve that has at most three passageways, FERRERO teaches these type of ball valves.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

SHTILERMAN (US-20200072502-A1) teaches a(n): METHOD AND SYSTEM FOR HEATING WATER.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763



/JOEL M ATTEY/Primary Examiner, Art Unit 3763